Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An Examiner's amendment to the record appears below to obviate issues related to formality and insufficient antecedent basis. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++
6. (Currently Amended) The method of claim 1, wherein suppressing the one or more SAR artifacts comprises: 
generating a time-variant power profile for the at the predicted location in the 3D model of the scene; 
comparing [[the]] a time-variant power profile of the complex SAR data to the generated time-variant power profile based on the 3D model of the scene; 
based on the comparison, determining a common artifact free time window for the time-variant power profile of the complex SAR data where the or more SAR artifacts are not present; 
generated time-variant power profile for the 
generating a modified time-variant power profile based on applying the correction vector to the generated time-variant power profile for the 
++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++
Allowable Subject Matter
Claims 1-7 are allowed. The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or suggest a method for suppressing artifacts from complex Synthetic Aperture Radar (SAR) data associated with a scene by: (1) mapping the complex SAR data associated with the scene to a three-dimensional (3D) model of the scene, wherein the 3D model comprises one or more 3D objects of the scene; (2) predicting a location of one or more SAR artifacts associated with the 3D object(s) in the 3D model; and (3) suppressing the SAR artifact(s) from the complex SAR data based on the predicted location of the SAR artifact(s) in the 3D model.
The closest prior art is US publications 2018/0348361 by Turbide, which discloses a method for enhancing 3D imaging capabilities in a SAR image by mapping the SAR image of a scene to a 3D model of the scene (See pars. 73-74. In particular, each pixel in the SAR image is mapped to a corresponding pixel in the elevation map, which is a 3D model, as disclosed in par. 63). Turbide, however, does not disclose predicting a location of one or more SAR artifacts in the 3D model, and suppressing the artifact(s) from the SAR image based on the predicted location of the SAR artifact(s) in the 3D model.
There is prior art that discloses suppressing SAR artifacts (See, for example, US publications 2019/0072665 by Wang et al.) However, there is no prior art that discloses suppressing SAR artifacts in the manner recited in claim 1 of the present application. Therefore, there is no prior art that can be combined with Turbide to render claim 1 obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG X NGUYEN whose telephone number is (571)270-1591.  The examiner can normally be reached on Mon-Fri 8am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG X NGUYEN/           Primary Patent Examiner, Art Unit 2613